UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 11-4175


UNITED STATES OF AMERICA,

                 Plaintiff - Appellee,

          v.

DARNELL QUEEN,

                 Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. William L. Osteen,
Jr., District Judge. (1:10-cr-00086-WO-1)


Submitted:   January 26, 2012              Decided:   February 7, 2012


Before AGEE and     WYNN,   Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Louis C. Allen, Federal Public Defender, John A. Dusenbury, Jr.,
Assistant Federal Public Defender, Greensboro, North Carolina,
for Appellant. Ripley Rand, United States Attorney, Michael F.
Joseph, Assistant United States Attorney, Greensboro, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Darnell Queen appeals the 120-month sentence imposed

following   his    guilty    plea   to   possession     of   a    firearm     by    a

convicted felon, in violation of 18 U.S.C. § 922(g)(1) (2006).

Queen’s counsel filed a brief pursuant to Anders v. California,

386 U.S. 738 (1967), asserting that there were no meritorious

grounds for appeal but questioning whether the district court

erred in applying a four-level increase to Queen’s offense level

pursuant      to    U.S.     Sentencing       Guidelines         Manual      (USSG)

§ 2K2.1(b)(6)      (2010).     Counsel       contends   that      the     marijuana

recovered at the time of Queen’s arrest was for personal use,

not for distribution.        Queen filed a pro se supplemental brief

and a notice of supplemental authorities. *

            Pursuant to our review under Anders, we directed the

parties to file supplemental briefs addressing the propriety of

the § 2K2.1(b)(6) enhancement in light of our decision in United

States v. Simmons, 649 F.3d 237 (4th Cir. 2011) (en banc).                         In

the supplemental briefs, Queen’s counsel asserts that Simmons

     *
       In his pro se filings, Queen repeats the claim raised by
counsel and asserts that the district court erred in denying his
motion to withdraw his guilty plea and dismiss the indictment
based on ineffective assistance of counsel and that he is
actually innocent of being a felon in possession because his
prior drug conviction was not punishable by more than one year
of imprisonment. We have carefully considered these claims and
find them to be without merit.



                                         2
does not impact the district court’s application of the USSG

§ 2K2.1(b)(6) four-level enhancement, and the Government agrees

with counsel’s assessment.                 Queen filed a supplemental pro se

brief disagreeing with counsel’s assessment and has moved to

remand his case to the district court.                          Finding no error, we

affirm.

            Section           2K2.1(b)(6)           provides        for    a   four-level

enhancement “[i]f the defendant . . . used or possessed any

firearm     or     ammunition         in    connection         with       another   felony

offense.”     USSG § 2K2.1(b)(6)(B) & cmt. n.14(c).                        “[T]he purpose

of Section 2K2.1(b)(6) [is] to punish more severely a defendant

who   commits     a    separate       felony        offense   that    is    rendered   more

dangerous    by       the   presence       of   a    firearm.”        United    States   v.

Jenkins, 566 F.3d 160, 164 (4th Cir. 2009) (internal quotation

marks     omitted).             “In     considering           the     district      court’s

application       of    the    Sentencing           Guidelines,      we    review   factual

findings for clear error and legal conclusions de novo.”                            United

States v. Mehta, 594 F.3d 277, 281 (4th Cir.), cert denied, 131

S. Ct. 279 (2010).

            Here, the district court apparently relied on a prior

North Carolina conviction for possession with intent to sell and

deliver marijuana to support the four-level enhancement.                                 In

light of Simmons, that conviction is not punishable by more than



                                                3
one year of imprisonment.          The Government notes, however, that

Queen also was indicted for possession with intent to distribute

30.8 grams of marijuana, which would support the § 2K2.1(b)(6)

enhancement.      See 21 U.S.C.A. § 841(b)(1)(D) (West 1999 & Supp.

2011)   (providing    for    maximum    sentence    “of    not   more     than    5

years”).    Even assuming, as Queen contends, that he possessed

the marijuana for personal use, his conduct violated 21 U.S.C.

§ 844(a) (2006), and the maximum sentence he would have faced,

taking into account his prior convictions, is up to three years’

imprisonment.      Thus, on the record before us, we conclude that

the   district    court    did   not   err   in   applying    the   sentencing

enhancement.

           In accordance with Anders, we have reviewed the record

in this case and have found no other potentially meritorious

issues for appeal.         We therefore deny Queen’s motion to remand

and affirm the district court’s judgment.                 This court requires

that counsel inform Queen, in writing, of his right to petition

the Supreme Court of the United States for further review.                       If

Queen requests that a petition be filed, but counsel believes

that such a petition would be frivolous, counsel may move in

this court for leave to withdraw from representation.                Counsel’s

motion must state that a copy thereof was served on Queen.                       We

dispense   with     oral    argument    because     the     facts   and    legal



                                       4
conclusions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                           AFFIRMED




                                5